DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 has been  considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,120,859, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae soluble antigen from an Mhyo supernatant, see claims 1 and 2 of ‘859 corresponding to instant claims 1 and 4. The instant limitations presented in claims 6-25 are equivalently presented, and correspond to claims 3-25 of ‘859. Instant claim 26 requires that the composition is administered in a single dose or two doses, which is encompassed by claim 17 of ‘859, where the composition is administered as a single dose. The instant kit of claim 27 comprising an M.hyo antigen contained within supernatant that has been separated and is compatible with other swine antigens and is substantially free of swine IgG limitations, is encompassed by claim 26 of ‘859. 
Claims 1, 4-27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-25 of U.S. Patent No. 9,125,885, cited in the IDS. both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant, see claims 1, 2, and 4-24 of ‘885 corresponding to instant claims 1 and 4-26.  The kit of ‘885 in claim 25 anticipates the instant kit of claims 27 and 29. 
Claims 1, 4-9, 11-24, 26, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-19 of U.S. Patent No. 9,125,886, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, and a PRRSV antigen and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. The kit of ‘886 in claim 19 anticipates the instant kit of claims 27 and 29.
Claims 1 and 4-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,206,991, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, and a .
Claims 1 and 4-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,206,993, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, and a PRRSV antigen, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. The kit of ‘993 in claim 21 encompasses the instant kit of claims 27 and 28.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,668,139, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, see claims 1 and 3 of ‘139 corresponding to instant claims 1 and 4. Instant claim 2, where the M.hyo antigen is inactivated, corresponds to claim 2 of ‘139. The instant cell culture supernatant separation of claim 3 is presented in claim 3 of ‘139.  The instant limitations presented in claims 5-25 are equivalently presented, and correspond to claims 4-24 of ‘139, including the instant immunogenic composition of instant claim 4. Instant claim 26 requires that the composition is administered in a single dose or two doses, which is encompassed by claim 20 of ‘139, where the composition is .  
Claims 1 and 4-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,668,145, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, and a PRRSV antigen, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant.
Claims 1 and 4-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/860,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, and a PRRSV antigen, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shanon A. Foley/Primary Examiner, Art Unit 1648